COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kodigbo Odelugo v. The State of Texas

Appellate case number:    01-12-00272-CR

Trial court case number: 1249648

Trial court:              248th District Court of Harris County

        On May 2, 2014, the Court issued its mandate in the above-referenced appeal. Appellant
has filed a motion to “Recall and Stay the Court’s Mandate” because he “intends to file a Writ of
Habeas Corpus as permitted by the Texas Code of Criminal Procedure.” Appellant’s motion is
denied.1

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: May 16, 2014




1
       See Ex parte Webb, 270 S.W.3d 108, 111 (Tex. Crim. App. 2008) (concluding that court
       of appeals was not required to recall its mandate and considering merits of application for
       habeas relief).